NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

JOSHUA MICHAEL GRAHAM,             :
                                   :     CIV. NO. 19-6757 (RMB-KMW)
               Plaintiff           :
     v.                            :               OPINION
                                   :
S.L.E.O. MARK ROWE and             :
CITY OF VINELAND,                  :
                                   :
               Defendants          :

BUMB, DISTRICT JUDGE

     Plaintiff Joshua Michael Graham, incarcerated in South Woods

State Prison, filed a civil rights complaint under 42 U.S.C. §

1983 on February 25, 2019. (Compl., ECF No. 1.) The Court pre-

screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(b) and

1915A(b),   pointed    out   the   deficiencies    in   the   claims   and

administratively      terminated   the    action   because    Plaintiff’s

application to proceed without prepayment of fees under 28 U.S.C.

1915(a) (“in forma pauperis or IFP application”) was incomplete.

(Order, ECF No. 3.) On August 2, 2019, Plaintiff filed an amended

complaint against Officer Rowe and the City of Vineland to cure

the deficiencies in the original complaint. (Am. Compl., ECF No.

4.) On August 19, 2019, the Court received a $400.00 filing fee

from Plaintiff, and the Court will reopen this action.
I. DISCUSSION

     When a prisoner pays the filing fee for a civil action and

seeks redress from a governmental entity, officer or employee of

a governmental entity, 28 U.S.C. § 1915A(b) requires courts to

review the complaint and sua sponte dismiss any claims that are

(1) frivolous or malicious; (2) fail to state a claim on which

relief may be granted; or (3) seek monetary relief against a

defendant who is immune from such relief. The Court has screened

the amended complaint and determined that it may proceed.

III. CONCLUSION

     Plaintiff’s amended complaint may proceed.



An appropriate Order follows.



Date: August 26, 2019


                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  2
